DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “supplemental information” (line 3).  Claim 1, upon which claim 7 depends, recites “supplemental information” (line 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “supplemental information” a second time makes it unclear whether the two instances of “supplemental information” refer to the same claim element or different claim elements.  Claim 19 recites similar language and is similarly rejected.  Dependent claim 20 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.
Claim 17 recites “a user” (line 2), “one or more components” (line 3), and “an electronic gaming machine” (line 3).  Claim 16, upon which claim 17 depends, recites “a user” (line 4), “one or more components” (lines 4-5), and “an electronic gaming machine” (line 5).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting the same limitation a second time makes it unclear whether the two instances of the limitation refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 20 recites “the second supplemental” (lines 5-6).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al., US 2015/0126279 A1 (hereinafter Lyons).

Regarding Claim 1:  Lyons discloses a method, performed by an electronic gaming machine comprising at least one processor and at least one computer-readable medium coupled to the at least one processor and comprising computer-executable instructions for performing the method, the method comprising: 
determining that a triggering event has occurred (Lyons, the CMS receives a lock-up message from the gaming device [0322]), wherein the triggering event is in response to external interaction with the electronic gaming machine and indicates that supplemental information should be rendered for display on the electronic gaming machine (Lyons, in one embodiment of the System and Method for Augmented Maintenance of a Gaming Machine 7000, the CMS generates a QR code for display on the gaming machine; referring now to FIG. 73, an example of a QR code is shown which is well known for the ability to encode a URL; the QR code that is generated uniquely identifies the gaming machine so that when the technician approaches the gaming machine, the CMS may be certain of at which gaming machine the technician is standing; as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]); 
determining at least one condition associated with the triggering event (Lyons, the maintenance to be performed on the gaming machine includes reconnecting a loose wire, filling a ticket printer, filling a hopper, directing a technician where to insert a key, directing a technician which buttons to select, directing a technician which connections to check, and combinations thereof [0017]); 
determining the supplemental information associated with the at least one condition (Lyons, as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]; Pending Status: TICKET PRINTER EMPTY [Fig. 74]); and 
rendering the supplemental information for display, wherein the supplemental information does not relate to game play by a particular player of the electronic gaming machine (Lyons, as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]; Pending Status: TICKET PRINTER EMPTY [Fig. 74]).  

Regarding Claim 2:  Lyons further discloses: 
determining a position at which the supplemental information should be displayed on the electronic gaming machine, the position being determined at least in part by a type of the at least one condition, wherein the rendering comprises rendering the supplemental information for display at the position (Lyons, as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]).  

Regarding Claim 6:  Lyons further discloses wherein the triggering event comprises wirelessly received data from a device brought in suitable physical proximity to a sensor of the electronic gaming machine (Lyons, a technician is tasked to perform some maintenance on a gaming machine; in practice, he or she approaches the gaming machine in question and starts the technician biometric lock application on the smart phone [0129]).  

Regarding Claim 7:  Lyons further discloses: 
determining a user identifier or user role identifier based at least in part on the wirelessly received data, wherein determining supplemental information associated with the at least one condition is based at least in part on the user identifier or user role identifier (Lyons, a technician is tasked to perform some maintenance on a gaming machine; in practice, he or she approaches the gaming machine in question and starts the technician biometric lock application on the smart phone [0129]).  

Regarding Claim 8:  Lyons further discloses wherein the triggering event comprises data received by the electronic gaming machine over a network from an external device (Lyons, in one embodiment of the System and Method for Augmented Maintenance of a Gaming Machine 7000, the CMS generates a QR code for display on the gaming machine; referring now to FIG. 73, an example of a QR code is shown which is well known for the ability to encode a URL; the QR code that is generated uniquely identifies the gaming machine so that when the technician approaches the gaming machine, the CMS may be certain of at which gaming machine the technician is standing; as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]).  

Regarding Claim 9:  Lyons further discloses wherein the electronic gaming machine comprises a player interface comprising a touchscreen display, at least a portion of the supplemental information being rendered on the player interface (Lyons, the player may further control the operation of the gaming machine by way of other peripherals 551, for example, to select the amount to wager via electromechanical or touch screen buttons [0234]; in one embodiment of the System and Method for Augmented Maintenance of a Gaming Machine 7000, the CMS generates a QR code for display on the gaming machine; referring now to FIG. 73, an example of a QR code is shown which is well known for the ability to encode a URL; the QR code that is generated uniquely identifies the gaming machine so that when the technician approaches the gaming machine, the CMS may be certain of at which gaming machine the technician is standing; as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]).  

Regarding Claim 15:  Lyons further discloses writing a log entry comprising the triggering event (Lyons, the upper level managers 620 of game kernel 600 may include game event log manager 622 which provides, at the least, a logging or logger base class, enabling other logging objects to be derived from this base object; the logger object is a generic logger; otherwise stated, the logger object is not aware of the contents of logged messages and events; the log manager's (622) job is to log events in non-volatile event log space [0251]).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Burke et al., US 2010/0203961 A1 (hereinafter Burke).

Regarding Claim 3:  Lyons discloses the invention as recited above.  Lyons fails to explicitly disclose wherein the triggering event comprises sensor data indicating movement of the electronic gaming machine or a component thereof.  
Burke teaches wherein the triggering event comprises sensor data indicating movement of the electronic gaming machine or a component thereof (Burke, the wagering game machine error log may indicate multiple "door open" and "door close" events per day over several months; the service controller 116 may correlate this information and determine that the problem of the multiple door open/door close events was probably related to the loose door, which is now fixed [0052]).  
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  
Burke teaches a computer-implemented method for tracking, over an electronic wagering game network, services performed on a wagering game machine (Burke [Abstract]).  Burke teaches an example where a service analysis unit may detect an event indicating an opening of the wagering game machine door (Burke [0035]).  A sensor on the door may report this event to the service analysis unit (Burke [0035]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of enabling an augmented reality interaction system and a mobile device to assist with the maintenance of a gaming machine as disclosed by Wells with an indication that a door is open as taught by Burke in order to accurately determine the state of a gaming machine.

Regarding Claim 4:  Lyons discloses the invention as recited above.  Lyons fails to explicitly disclose wherein the triggering event comprises sensor data indicating that a component of the electronic gaming machine was opened or removed.  
Burke teaches wherein the triggering event comprises sensor data indicating that a component of the electronic gaming machine was opened or removed (Burke, the wagering game machine error log may indicate multiple "door open" and "door close" events per day over several months; the service controller 116 may correlate this information and determine that the problem of the multiple door open/door close events was probably related to the loose door, which is now fixed [0052]). 
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  
Burke teaches a computer-implemented method for tracking, over an electronic wagering game network, services performed on a wagering game machine (Burke [Abstract]).  Burke teaches an example where a service analysis unit may detect an event indicating an opening of the wagering game machine door (Burke [0035]).  A sensor on the door may report this event to the service analysis unit (Burke [0035]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of enabling an augmented reality interaction system and a mobile device to assist with the maintenance of a gaming machine as disclosed by Wells with an indication that a door is open as taught by Burke in order to accurately determine the state of a gaming machine.

Regarding Claim 19:  Lyons discloses a gaming device comprising: 
a display (Lyons, primary game display 440 upon which a primary game and feature game may be displayed, top box 450 which may display multiple progressives [0224] and [Fig. 33]); 
a cabinet (Lyons, cabinet housing 420 [0224] and [Fig. 33]), the cabinet comprising a door configured to provide access to an interior space of the cabinet (Lyons, MAIN DOOR KEY [Fig. 75]); 
a player interface comprising a touchscreen (Lyons, in one embodiment, the game shown in FIG. 15 has touch screen buttons [0182] and [Fig. 15]); 
a processor (Lyons, cabinet housing 420 houses a processor [0224]); and 
a memory storing instructions executable on the processor, the instructions being operable to, when executed by the processor (Lyons,  the game program is stored in a memory device (not shown) connected to or mounted on the gaming motherboard [0237]); 
determine that the data triggers a condition associated with supplemental information to be rendered on the display (Lyons, the CMS receives a lock-up message from the gaming device [0322]); 
determine supplemental information associated with the condition (Lyons, as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]; Pending Status: TICKET PRINTER EMPTY [Fig. 74]); and 
render the supplemental information on the display, wherein the supplemental information does not relate to game play on the gaming device (Lyons, as shown in FIG. 74, the QR code is then sent to the gaming machine over the CMS network and displayed on either the iView display or, using display manager (DM) technology, overlaid on top of the gaming machine's main LCD display [0323]; Pending Status: TICKET PRINTER EMPTY [Fig. 74]).  
Lyons fails to explicitly disclose 
a sensor coupled to the gaming device and in communication with the door; 
receive data from the sensor indicating that the door was moved from a secured position to an unsecured position.
Burke teaches
a sensor coupled to the gaming device and in communication with the door (Burke, the service analysis unit 304 may detect an event indicating an opening of the wagering game machine door; a sensor on the door may report this event to the service analysis unit 304 [0035]); 
receive data from the sensor indicating that the door was moved from a secured position to an unsecured position (Burke, the wagering game machine error log may indicate multiple "door open" and "door close" events per day over several months; the service controller 116 may correlate this information and determine that the problem of the multiple door open/door close events was probably related to the loose door, which is now fixed [0052]).
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  Lyons discloses wherein a casino management system receives a lock-up message from a gaming machine (Lyons [0322]).  
Burke teaches a computer-implemented method for tracking, over an electronic wagering game network, services performed on a wagering game machine (Burke [Abstract]).  Burke teaches an example where a service analysis unit may detect an event indicating an opening of the wagering game machine door (Burke [0035]).  A sensor on the door may report this event to the service analysis unit (Burke [0035]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of enabling an augmented reality interaction system and a mobile device to assist with the maintenance of a gaming machine as disclosed by Wells with an indication that a door is open as taught by Burke in order to accurately determine the state of a gaming machine.

Regarding Claim 20:  Lyons further discloses wherein the supplemental information is associated with a procedure having a plurality of steps, and the supplemental information corresponds to first supplemental information for a first step in the procedure (Lyons,  the System and Method for Augmented Maintenance of a Gaming Machine 7000 goes through a number of iterative steps [0320]), the instructions further comprising instructions operable to, when executed by the processor: 
render second supplemental information on the display, the second supplementation corresponding to a second step in the procedure and not relating to game play by a particular player of the gaming device (Lyons, instructions are displayed on how to open the cabinet [0321]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Goldstein et al., US 2010/02255902 A1 (hereinafter Goldstein).

Regarding Claim 5:  Lyons discloses the invention as recited above.  Lyons fails to explicitly disclose wherein the triggering event comprises sensor data indicating that movement of the electronic gaming machine in one or more directions satisfied a threshold value.
Goldstein teaches 
the triggering event comprises sensor data indicating that movement of the electronic gaming machine in one or more directions satisfied a threshold value (Goldstein, detection of one or more events, conditions and/or activities which meet or exceed specified "security-related" threshold criteria (e.g., detection of continuous motion exceeding a predetermined time interval, detection of fault condition exceeding a predetermined time interval, detection of access door movement exceeding predetermined displacement value, etc.) [0325]).  
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  Lyons discloses wherein a casino management system receives a lock-up message from a gaming machine (Lyons [0322]).  
Goldstein teaches a security monitoring and reporting system (Goldstein [Abstract]).  In at least one embodiment, the security monitoring/reporting system may be configured or designed to automatically monitor various conditions, events, and/or activities at the gaming device for various types of security-related issues, and to automatically and/or dynamically report the detection of security-related issues to one or more devices, systems and/or other entities (Goldstein [Abstract]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of enabling an augmented reality interaction system and a mobile device to assist with the maintenance of a gaming machine as disclosed by Wells with a security monitoring and reporting system that detects the opening of a door when a predetermined displacement value is exceeded as taught by Goldstein in order to accurately determine the state of a gaming machine.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 2004/0235562 A1 (hereinafter Kiely) in view of Klostermann et al., US 2009/0235692 A1 (hereinafter Klostermann).

Regarding Claim 16:  Kiely discloses one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform processing comprising: 
receiving an indication that a user is to perform at least one service task on one or more components of an electronic gaming machine (Kiely, the maintenance event work order may then be transmitted via the wireless link 13 to a handheld maintenance module 41 associated with the selected slot technician (block 214) [0076]); 
determining at least one condition associated with the indication, the at least one condition specifying supplemental information to be displayed on a display of the electronic gaming machine and one or more user interaction criteria indicating successful completion of the at least one service task (Kiely, the slot technician may access the casino expert maintenance system 14 via the maintenance module workstation 40 or another gaming machine 20 [0081]; at a block 230, the casino expert system 14 may diagnose the cause of the maintenance event and suggest a fault resolution; if the maintenance event reflected on the work order is not a commonly known maintenance event, at block 231, the slot technician, using his/her expertise and tools available via the handheld maintenance module 41, may diagnose the cause of the maintenance event and determine a resolution to the maintenance event [0082]); 
displaying the supplemental information on the display of the electronic gaming machine as specified by the at least one condition, the supplemental information comprising an action to be taken by the user with respect to a component of the one or more components (Kiely, the method may also include enabling access to a casino expert maintenance system that provides repair instructions to repair the problem with the gaming unit, causing a video image representing the repair instructions to be displayed on the display unit [0008]); 
detecting a user interaction with the component of the one or more components by a sensor coupled to the electronic gaming machine (Kiely, the slot technician may be directed to swap or change the positions of the existing mechanical reels at a block 254 where the gaming unit 20 is a slot machine; if the reel tilt causing the maintenance event persists despite changing the mechanical reel positions at a block 256 [0089]); 
comparing the user interaction with the one or more user interaction criteria specified by the at least one condition (Kiely, if the reel tilt causing the maintenance event persists despite changing the mechanical reel positions at a block 256, the slot technician may be directed to swap the reels back (block 257) or replace the entire mechanical reel assembly (block 258) [0089]).  
Kiely fails to explicitly disclose
based on the comparing, rendering for display an indication of whether the action was correctly performed by the user.  
Klosterman teaches 
based on the comparing, rendering for display an indication of whether the action was correctly performed by the user (Klostermann, "BOARD 13 TESTS OK" [Fig. 2]). 
Kiely discloses a handheld maintenance module be provided with a display unit capable of generating video images, a wireless transceiver device capable of wireless data transmission and reception and adapted to be wirelessly coupled to a maintenance controller, and a module controller coupled to the display unit and the wireless transceiver device (Kiely [Abstract]).  The module controller may be programmed to allow a person to receive a gaming unit maintenance work order that represents a request for a repair of a gaming unit, to cause a video image representing the gaming unit maintenance work order to be displayed on the display unit, to cause a video image of one or more instructions to repair the gaming unit to be displayed, to allow the gaming unit maintenance work order to be closed upon completion of the repair of the gaming unit, and to forward repair data to the maintenance controller (Kiely [Abstract]).  Kiely teaches that the problem is evaluated and if it is not resolved, the technician is directed to continue repairing the gaming machine (Kiely [0091]).  If the problem associated with the maintenance event is corrected, the repair is completed (Kiely [0091]).  There is no explicit statement that the maintenance person is informed of resolution of the maintenance problem.  
Klostermann teaches a method, implemented by an electronic gaming machine (EGM), includes providing an electronic display mounted to the cabinet of the EGM and disposed in a normal operational position to portray a wagering game to a user, the display in the normal operational position having an orientation of one of landscape or portrait (Klostermann [Abstract]).  The display is moved from the normal operational position to a maintenance position in order to permit access for a technician to components in a space in the cabinet behind the display when the latter is in the normal operational position, the display in the maintenance position having an orientation of the other of landscape or portrait, the display in the maintenance position displaying information to the technician (Klostermann [Abstract]).  A technician is provided during service operations, when display is in the orientation as shown in FIG. 2, with indicia and text in a portrait format (Klostermann [0025]).  This can include viewing the operation of the game or information related to diagnostic tests (Klostermann [0025]).  In one instance, the technician is informed of the results of a diagnostic test of a printed circuit board (Klostermann, “BOARD 13 TESTS OK” [Fig. 2]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of conducting maintenance work on a gaming machine as disclosed by Kiely with the provision of information related to diagnostic tests on the gaming machine as taught by Klostermann in order to provide the technician an explicit result for the results of each check list item to be performed during the maintenance of the gaming machine.

Regarding Claim 17:  Kiely further discloses wherein receiving an indication that a user is to perform at least one service task on one or more components of an electronic gaming machine comprises wirelessly received data from a device brought in suitable physical proximity to a sensor of the electronic gaming machine (Kiely, the maintenance event work order may then be transmitted via the wireless link 13 to a handheld maintenance module 41 associated with the selected slot technician (block 214) [0076]).  

Regarding Claim 18:  Klosterman further teaches: 
determining a user identifier or user role identifier based at least in part on the wirelessly received data, wherein determining at least one condition associated with the indication is based at least in part on the user identifier or user role identifier (Klosterman, a player identification reader 58 is adapted to read a card or other token associated with the identity of a user [0019]).

There are currently no prior art rejections against claims 10-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,815 B2 and claims 1-19 of U.S. Patent No. 11,062,552 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only minorly in claim wording.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715